—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered July 12, 1995, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the court improvidently exercised its discretion in not affording him youthful offender status when imposing sentence. By failing to request youthful offender treatment at sentencing, the defendant waived his right to seek appellate review of this issue (see, People v Bellezza, 159 AD2d 713). In any event, the defendant’s contention is without merit (see, People v Bellezza, supra; People v Hayes, 115 AD2d 910). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.